106 N.H. 291 (1965)
COMMUNITY OIL CO.
v.
MICHAEL J. P. HASHEM.
No. 5277.
Supreme Court of New Hampshire.
Submitted May 5, 1965.
Decided May 24, 1965.
*292 Walter A. Calderwood for the plaintiff, filed no brief.
Fisher, Parsons, Moran & Temple for the defendant, filed no brief.
BLANDIN, J.
The defendant excepted to the findings, rulings and verdict of the Court. Since it appears on the face of the record that the main purpose of the exceptions was to raise the question of whether the defendant might be held personally liable as an agent of an undisclosed principal, we consider that issue. Eastman v. Waisman, 94 N. H. 253. An examination of the transcript discloses that there was sufficient evidence to sustain all the findings of the Court, including those that the plaintiff extended credit to the defendant personally, unaware of the fact that the latter represented an undisclosed principal. Having made these findings, the Court properly ruled as a matter of law that "an agent who contracts in his own name for an undisclosed principal is personally liable." Batchelder v. Libbey, 66 N. H. 175; Hoyt v. Horst, 105 N. H. 380, 388; Restatement *293 (Second), Agency, s. 322; see Manchester Supply Co. v. Dearborn, 90 N. H. 447.
The order is
Judgment on the verdict.
All concurred.